--------------------------------------------------------------------------------

EXHIBIT 10.2
 
STOCK PURCHASE AGREEMENT


STOCK PURCHASE AGREEMENT made as of the ___ day of June, 2006 by and between The
Medical Exchange Inc., a public company established under the laws of the State
of Nevada (the "Company") and _______________, with offices at
___________________________________ (the "Purchaser").


W   I   T   N   E   S   S   E   T   H


WHEREAS, the Purchaser desires to subscribe for and purchase
________________ shares of Common Stock, par value $0.001, of the Company (the
"Shares"), for an aggregate purchase price of $______ (the "Purchase Price");


WHEREAS, the Company is willing to sell the Shares to the Purchaser on the terms
and conditions set forth herein.


NOW, THEREFORE, in consideration of the mutual agreements and considerations set
forth herein, the parties hereby agree as follows.


1. Subscription for and Purchase of Stock


Subject to the terms and conditions stated herein, the Purchaser hereby
subscribes for and agrees to purchase, and the Company agrees to sell to the
Purchaser, the Shares in consideration of the payment by the Purchaser of the
Purchase Price.


2. Representations of the Purchaser; Restrictions on Transfer


2.1 General Restriction on Transfer. Except for transfers otherwise permitted by
this Agreement or applicable law, the Purchaser agrees that it will not transfer
any of the Shares.


2.2 Not for Resale. The Purchaser represents that it is acquiring the Securities
for investment for its own account and not with a view to, or for resale in
connection with, the distribution or other disposition thereof. The Purchaser
agrees that it will not, directly or indirectly, offer, transfer, sell, assign,
pledge, hypothecate or otherwise dispose of (each a "Transfer") any of the
Shares unless such Transfer complies with the provisions of this Agreement and
(i) the Transfer is pursuant to an effective registration statement under the
Securities Act of 1933, as amended, and the rules and regulations in effect
thereunder (the "Securities Act"), or (ii) counsel for the Purchaser shall have
furnished the Company with an opinion, acceptable to the Company, that no such
registration is required because of the availability of an exemption under the
Securities Act.


2.3 Certain Permitted Transfers. Notwithstanding the general prohibition on
Transfers contained herein, the Company acknowledges and agrees that any
Transfer in a private transaction which does not include a public distribution
is permitted and need not require an opinion of counsel, provided, that prior to
such Transfer, the transferee shall deliver to the Company a valid written
undertaking to be bound by the terms of this Agreement.


2.4 Rule 144 Sales. The Purchaser may sell at any time any of the Shares in a
Rule 144 Transaction (as hereinafter defined); provided, that, each such sale
shall be made in compliance with this Section 2.4. If any of the Shares are
disposed of according to Rule 144 ("Rule 144 Transaction") under the Securities
Act or otherwise, the Purchaser shall promptly notify the Company of such
intended disposition and shall deliver to the Company at or prior to the time of
such disposition such documentation as the Company may reasonably request in
connection with such sale and, in the case of a disposition pursuant to Rule
144, shall deliver to the Company an executed copy of any notice on Form 144
required to filed with the Securities and Exchange Commission.


2.5 Legend. Each certificate representing the Shares shall bear the standard
restrictive legend.
 

--------------------------------------------------------------------------------


 
"THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR THE SECURITIES LAWS OF ANY STATE AND MAY NOT BE SOLD OR OFFERED FOR
SALE IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES OR
AN OPINION OF COUNSEL OR OTHER EVIDENCE ACCEPTABLE TO THE COMPANY THAT SUCH
REGISTRATION IS NOT REQUIRED."
 
2.6 Qualified Investor The Purchaser hereby represents and warrants to the
Company as follows:


(a) The Purchaser is an “accredited investor” as defined by Rule 501 under the
Securities Act, and the Purchaser is capable of evaluating the merits and risks
of Purchaser’s investment in the Company and has the capacity to protect the
Purchaser’s own interests. The Purchaser meets the requirements of at least one
of the suitability standards for an “accredited investor” as set forth on the
Accredited Investor Certification contained herein;


(b) None of the Shares have been registered under the Securities Act or any
state securities laws. The Purchaser understands that the offering and sale of
the Shares is intended to be exempt from registration under the Act, by virtue
of Section 4(2) and/or Section 4(6) thereof and the provisions of Regulation D
promulgated thereunder, based, in part, upon the representations, warranties and
agreements of the Purchaser contained in this Agreement;


(c) The Purchaser has the requisite knowledge and experience in financial and
business matters to be capable of evaluating the merits and risks of this
investment and to make an informed investment decision with respect thereto, and
it or its advisors have received such information requested by them concerning
the Company in order to evaluate the merits or risks of making this investment.
Further, it is acknowledged that the Purchaser or its attorney, accountant or
advisor have had the opportunity to ask questions of, and receive answers from,
the officers of the Company concerning the terms and conditions of this
investment and to obtain information relating to the Company.
 
(d) The purchase of the Shares involves risks which it has evaluated, and is
able to bear the economic risk of such purchase including the total loss of its
investment. It has been advised of the current financial condition of the
Company and of the possible adverse effects of such financial condition on the
Company's general business.


2.7 (i) Notwithstanding anything above in this Section 2 Purchaser shall not
Transfer the Shares (otherwise than to a Permitted Transferee, as defined below,
or by will or by the laws of descent) without the written consent of the Company
(“Consent”), not to be unreasonably withheld. The Purchaser agrees that the
stock certificates representing it/his holdings in the Company shall contain a
restrictive legend prohibiting such transfers and making reference to this
Agreement. Provided however, that Consent to Transfer is not required for 10% of
the number of Shares being purchased under this Agreement by Purchaser.


In this Agreement, “Permitted Transferee” shall mean: spouse or children or an
entity which controls or is controlled by, directly or indirectly by the
Purchaser. For this purpose - "Control" shall mean holding at least 50% of the
share capital and voting control of the relevant entity and provided the
Permitted Transferee agrees in writing to be bound by the terms herein.


(ii) In the event that the Company provides its Consent to a person who is
listed on Appendix A to this Agreement for sale of the shares (being purchased
as of the date of this Agreement) listed beside such persons’ name, then the
Purchaser shall thereafter be entitled any time and from time to time to
Transfer in the aggregate the same percentage of Shares as ‘Y’ (defined below)..


For the purposes hereof:


‘Y’ is equal to the quotient of the number of shares permitted to be Transferred
in the total Consents given in any calendar month divided by the total number of
shares of Schedule A Stock (defined below) .


“Schedule A Stock” is equal to 7,887,497 being the total number of shares set
forth on Schedule A.



--------------------------------------------------------------------------------


 
3. Company's Representations and Warranties


3.1 Organization. The Company is a corporation duly organized, validly existing
and in good standing under the laws of the jurisdiction of its incorporation and
has all requisite corporate power and authority to carry on its business as now
being conducted, except where the failure to be so organized, existing and in
good standing or to have such power and authority could not be reasonably
expected to (i) prevent or materially delay the consummation of the sell of the
Shares or (ii) have a material adverse effect on the Company. The Company is
duly qualified or licensed to do business and in good standing in each
jurisdiction in which the property owned, leased or operated by it or the nature
of the business conducted by it makes such qualification or licensing necessary,
except in such jurisdictions where the failure to be so duly qualified or
licensed and in good standing could not reasonably be expected to have a
material adverse effect on the Company or prevent or materially delay the
consummation of the sell of the Shares. The Company has made available to the
Purchaser complete and correct copies of its certificate of incorporation and
bylaws.


3.2 The Company has all requisite power and authority to issue, sell and deliver
the Shares in accordance with and upon the terms and conditions set forth in
this Agreement, and all corporate action required to be taken by the Company for
the due and proper authorization, issuance and delivery of the Shares will, upon
delivery thereof, have been validly and sufficiently taken. The Shares, when
sold and paid for as contemplated in this Agreement, will be duly authorized,
validly issued, fully paid and non-assessable and, except as otherwise provided
by applicable law, free of all liens, claims and encumbrances.
 


3.3 (i) The Company has full corporate right, power and authority to enter into
this Agreement and to issue the Shares, and this Agreement and the Shares have
been or will be duly authorized, executed and delivered by the Company and
constitutes or will constitute the valid and binding agreement of the Company.
 
(ii) The Board of Directors of the Company duly and unanimously adopted
resolutions approving this Agreement.
 
3.4 The Company currently has issued and outstanding 2,112,500 shares of Common
Stock. The Company intends to sale for a penny per share an additional 7,887,500
shares (including the Shares) of Common Stock during May 2006.
 
3.5 No Subsidiaries. The Company does not own, directly or indirectly, any
capital stock or other ownership interest in any corporation, partnership, joint
venture or other entity.
 
3.6 Consents and Approvals; No Violations. Except for filings, permits,
authorizations, consents and approvals as may be required under, and other
applicable requirements of, the Securities Exchange Act of 1934 (the “Exchange
Act”), Section ____ of the Nevada revised Statutes Chapter 78, neither the
execution, delivery or performance of this Agreement by the Company nor the
consummation by the Company of the transactions contemplated hereby will (i)
conflict with or result in any breach of any provision of the certificate or
articles of incorporation or bylaws of the Company, (ii) require any filing
with, or permit, authorization, consent or approval of, any Governmental Entity
(except where the failure to obtain such permits, authorizations, consents or
approvals or to make such filings could not be reasonably expected to prevent or
materially delay the consummation of the sell of the Shares), (iii) result in a
violation or breach of, or constitute (with or without due notice or lapse of
time or both) a default (or give rise to any right of termination, amendment,
cancellation or acceleration) under, any of the terms, conditions or provisions
of any note, bond, mortgage, indenture, license, lease, contract, agreement or
other instrument or obligation to which the Purchaser is a party or by which it
or any of its properties or assets may be bound or (iv) violate any order, writ,
injunction, decree, statute, rule or regulation applicable to the Company or any
of its properties or assets, except in the case of clauses (iii) and (iv) for
violations, breaches or defaults that could not be reasonably be expected to
have a material adverse effect on the Company or prevent or materially delay the
consummation of the sell of the Shares.
 

--------------------------------------------------------------------------------


 
3.7 SEC Reports and Financial Statements. The Company has filed with the SEC,
and has heretofore made available to the Vendors and Company true and complete
copies of, all forms, reports, schedules, statements and other documents (other
than preliminary materials) required to be filed by it under the Exchange Act
from and after January 26, 2004 (such forms, reports, schedules, statements and
other documents, including any financial statements or schedules included
therein, are referred to as the “Company SEC Documents”). The Company SEC
Documents, at the time filed, (a) did not contain any untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary in order to make the statements therein, in light of the circumstances
under which they were made, not misleading, and (b) complied in all material
respects with the applicable requirements of the Exchange Act and the applicable
rules and regulations of the SEC thereunder (and to the extent applicable, the
PCAOB). The financial statements of the Company included in the Company SEC
Documents (the “Company Financial Statements”), heretofore delivered to the
Company, as of the dates thereof comply as to form in all material respects with
applicable accounting requirements and with the published rules and regulations
of the SEC and the PCAOB with respect thereto, have been prepared in accordance
with GAAP applied on a consistent basis during the periods involved (except as
may be indicated in the notes thereto or, in the case of the unaudited
statements, as permitted by Rule 10-01 of Regulation S-X promulgated by the SEC)
and fairly present (subject, in the case of the unaudited statements, to normal,
recurring audit adjustments, none of which will be material) the consolidated
financial position of the Company as at the dates thereof and the consolidated
results of their operations and cash flows for the periods then ended.
 
3.8 Absence of Certain Changes or Events. The Company, has conducted its
businesses only in the ordinary course consistent with past practice, and there
has not been any material adverse change with respect to the Company. Since the
date of the last Company Financial Statements, there has not been (i) any
declaration, setting aside or payment of any dividend or other distribution with
respect to the Company’s capital stock or any redemption, purchase or other
acquisition of any of its capital stock, (ii) any split, combination or
reclassification of any of the Company’s capital stock or any issuance or the
authorization of any issuance of any other securities in respect of, in lieu of
or in substitution for shares of its capital stock, (iii) any material change in
accounting methods, principles or practices by the Company (except insofar as
may be required by a change in GAAP), (iv) (w) any granting by the Company, to
any executive officer of the Company of any increase in compensation, except in
the ordinary course of business (including in connection with promotions)
consistent with past practice or as was required under employment agreements in
effect as of the date of the last Company Financial Statements, (x) any granting
by the Company to any such officer of any increase in severance or termination
pay, except as part of a standard employment package to any person promoted or
hired, or as was required under employment, severance or termination agreements
in effect as of the date of the last Company Financial Statements, (y) except
employment arrangements in the ordinary course of business consistent with past
practice with employees other than any executive officer of the Company, any
entry by the Company into any employment, severance or termination agreement
with any such employee or executive officer, or (z) any increase in or
establishment of any bonus, insurance, deferred compensation, pension,
retirement, profit-sharing, stock option (including the granting of stock
options, stock appreciation rights, performance awards or restricted stock
awards or the amendment of any existing stock options, stock appreciation
rights, performance awards or restricted stock awards), stock purchase or other
employee benefit plan or agreement or arrangement, (v) any damage, destruction
or loss, whether or not covered by insurance, that has or reasonably could be
expected to have a material adverse effect on the Company, (vi) any amendments
or changes in the certificate or articles of incorporation or bylaws of the
Company, (vii) any material revaluation by the Company of any of its assets,
including writing down the value of inventory or writing off notes or accounts
receivable other than in the ordinary course of business, (viii) any increase in
debt over $100,000.
 
3.9 No Undisclosed Liabilities.  To the knowledge of the Company, except as and
to the extent set forth in the Company SEC Documents, as of the date of the last
Company Financial Statements, the Company has had no any liabilities or
obligations of any nature, whether or not accrued, contingent or otherwise, that
would be required by GAAP to be reflected on a consolidated balance sheet of the
Company (including the notes thereto). To the knowledge of the Company, since
the date of the last Company Financial Statements, except as and to the extent
set forth in the Company SEC Documents and except for liabilities or obligations
incurred in the ordinary course of business consistent with past practice, the
Company have not incurred any liabilities of any nature, whether or not accrued,
contingent or otherwise, that could be reasonably expected to have a material
adverse effect on the Company, or would be required by GAAP to be reflected on a
consolidated balance sheet of the Company, (including the notes thereto).
 

--------------------------------------------------------------------------------


 
3.10 Benefit Plans. The Company has no benefit plans or other plan, arrangement
or policy (written or oral) relating to stock options, stock purchases,
compensation, deferred compensation, bonuses, severance, fringe benefits or
other employee benefits, maintained or contributed to, or required to be
maintained or contributed to, by the Company for the benefit of any present or
former employee, officer or director.
 
3.11 Other Compensation Arrangements. Except as provided in this Agreement, as
of the date of this Agreement, the Company is not a party to any oral or written
(i) consulting agreement that is not terminable on not more than 30 calendar
days notice, or union or collective bargaining agreement, (ii) agreement with
any executive officer or other key employee of the Company (iii) agreement with
a third party in which a Company officer or other employee is a shareholder,
partner, consultant or employee or (iv) agreement or plan, including any stock
option plan, stock appreciation right plan, restricted stock plan or stock
purchase plan.
 
3.12 Litigation. Except as disclosed in the Company SEC Documents, there is no
suit, claim, action, proceeding or investigation pending before any Governmental
Entity or, to the best knowledge of the Company, threatened against the Company
that could reasonably be expected to have a material adverse effect on the
Company or prevent or materially delay the consummation of the Purchase. Except
as disclosed in the Company SEC Documents, the Company is not subject to any
outstanding order, writ, injunction or decree that could reasonably be expected
to have a material adverse effect on the Company or prevent or materially delay
the consummation of the Purchase.
 
3.13 Permits; Compliance with Law. The Company hold all permits, licenses,
variances, exemptions, orders and approvals of all Governmental Entities
necessary for the lawful conduct of their respective businesses (the “Company
Permits”), except for failures to hold such permits, licenses, variances,
exemptions, orders and approvals that could not reasonably be expected to have a
material adverse effect on the Company. The Company is in compliance with the
terms of the Company Permits, except where the failure so to comply could not
reasonably be expected to have a material adverse effect on the Company. Except
as disclosed in the Company SEC Documents, to the knowledge of the Company, the
businesses of the Company, is not being conducted in violation of any law,
ordinance or regulation of any Governmental Entity, except for possible
violations that could not reasonably be expected to have a material adverse
effect on the Company or prevent or materially delay the consummation of the
Purchase. As of the date of this Agreement, no investigation, inquiry or review
by any Governmental Entity with respect to the Company is pending or, to the
best knowledge of the Company, threatened, nor has any Governmental Entity
indicated an intention to conduct any such investigation, inquiry or review,
other than, in each case, those the outcome of which could not be reasonably
expected to have a material adverse effect on the Company or prevent or
materially delay the consummation of the Purchase.
 
3.14 Tax Matters.
 
(g) The Company has filed all tax returns and reports required to be filed by
it, the failure of which filing would be reasonably expected to have a material
adverse effect on the Company or prevent or materially delay the consummation of
the Purchase. All such returns are complete and correct in all material respects
(except to the extent a reserve has been established on its most recent
financial statements contained in the Company SEC Documents). The Company has
paid all taxes required to be paid by it (without regard to whether a tax return
is required or to the amount shown on any tax return), except taxes for which an
adequate reserve has been established on its most recent financial statements.
The most recent financial statements reflect an adequate reserve for all taxes
payable by the Company for all taxable periods and portions thereof through the
date of such financial statements. The unpaid taxes do not exceed that reserve
as adjusted for the passage of time through the Closing Date in accordance with
the past custom and practice of the Company in filing its tax returns.
 

--------------------------------------------------------------------------------


 
(h) No material tax return of the Company is under audit or examination by any
taxing authority, and no written or unwritten notice of such an audit or
examination has been received by the Company. Each material deficiency resulting
from any audit or examination relating to taxes by any taxing authority has been
paid, except for deficiencies being contested in good faith. No material issues
relating to taxes were raised in writing by the relevant taxing authority during
any presently pending audit or examination, and no material issues relating to
taxes were raised in writing by the relevant taxing authority in any completed
audit or examination that can reasonably be expected to recur in a later taxable
period. The tax returns of the Company have not been examined by and/or settled
with any Governmental Entity. No claim has ever been made by an authority in a
jurisdiction where the Company does not file tax returns that it is or may be
subject to taxation by that jurisdiction.
 
(i) With regard to the Company, there is no agreement or other document
extending, or having the effect of extending, the period of assessment or
collection of any taxes and no power of attorney with respect to any taxes has
been executed or filed with any taxing authority.
 
(j) No liens for taxes exist with respect to any assets or properties of the
Company, except for liens for taxes not yet due.
 
(k) The Company is not liable for taxes of any other person or is a party to or
is bound by any tax sharing agreement, tax indemnity obligation or similar
agreement, arrangement or practice with respect to taxes (including any advance
pricing agreement, closing agreement or other agreement relating to taxes with
any taxing authority).
 
(l) The Company is not a party to any joint venture, partnership, or other
arrangement or contract which could be treated as a partnership for tax
purposes.
 
(g) The Company has not entered into any sale leaseback or any leveraged lease
transaction that fails to satisfy the requirements of Revenue Procedure 75-21
(or similar provisions of foreign law).
 
(h) All material elections with respect to taxes affecting the Company are
disclosed or attached to the Company’s tax returns.
 
(i) There are no private letter rulings in respect of any tax pending between
the Company and any taxing authority.
 
3.15 Intellectual Property. The Company has no intellectual property.
 
3.16 Labor Matters. The Company has no liabilities and we unaware of
controversies with employees, which controversies could be reasonably expected
to have a material adverse effect on the Company.
 
3.17 Title to Property. The Company has good and defensible title to all of its
properties and assets, free and clear of all liens, charges and encumbrances,
except liens for taxes not yet due and payable and such liens or other
imperfections of title, if any, as do not materially detract from the value of
or interfere with the present use of the property affected thereby or which
could not reasonably be expected to have a material adverse effect; and, to the
knowledge of the Company, all leases pursuant to which the Company leases from
others material amounts of real or personal property are in good standing, valid
and effective in accordance with their respective terms, and there is not, to
the knowledge of the Company, under any of such leases, any existing default or
event of default (or event which with notice or lapse of time, or both, would
constitute a default), except where the lack of such good standing, validity and
effectiveness or the existence of such default or event of default could not
reasonably be expected to have a material adverse effect.
 

--------------------------------------------------------------------------------


 
3.18 Absence of Certain Payments. Neither the Company nor any of its affiliates,
officers, directors, employees or agent or other people acting on behalf of any
of them have (i) engaged in any activity prohibited by the United States Foreign
Corrupt Practices Act of 1977, or any other similar law, regulation, decree,
directive or order of any other country and (ii) without limiting the generality
of the preceding clause (i), used any corporate or other funds for unlawful
contributions, payments, gifts or entertainment, or made any unlawful
expenditures relating to political activity to government officials or others.
Neither the Company nor any of its affiliates, directors, officers, employees or
agents of other persons acting on behalf of any of them, has accepted or
received any unlawful contributions, payments, gifts or expenditures.
 
3.19 Real Property. The Company does not own any real property nor is it a party
to a lease that is (i) terminable on more than 30 days’ notice or (ii) could be
reasonably expected to have a material adverse effect on the Company.
 
4. Reserved


5. Miscellaneous


5.1  Notices. All notices and other communications provided herein shall be in
writing and shall be deemed to have been duly given if delivered personally or
sent by certified mail, postage prepaid, to a party's designated address set
froth above, if sent by facsimile, to its facsimile number at such address.


5.2  Counterparts; Entire Agreement. This Agreement may be executed in
counterparts. This Agreement constitutes the entire agreement between the
parties hereto with respect to the subject matter hereof.


5.3 Binding Effect. The provisions of this Agreement shall be binding upon and
shall inure to the benefit of the parties hereto and their respective heirs,
legal representatives, successors and assigns.


5.4 Amendment. This Agreement may be amended only by a written instrument signed
by the parties hereto which specifically states that it is amending this
Agreement.


5.5 Applicable Governing Law. This Agreement and the rights and obligations of
the parties hereto shall be governed by and construed and enforced in accordance
with, the laws of the State of New York.


5.6 Headings. The headings herein are for convenience of reference only, do not
constitute a part of this Agreement, and shall not be deemed to limit, expand or
otherwise affect any of the provisions hereof.


IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.




The Medical Exchange Inc.




By:______________________       




Purchaser




_________________________
 